                                            Case 4:20-mc-80116-DMR Document 3 Filed 08/28/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            IN RE APPLICATION OF MAHMOUD
                                   7        VAHABZADEH.                                     Case No. 20-mc-80116-DMR
                                   8                                                        ORDER ON EX PARTE APPLICATION
                                                                                            FOR AN ORDER PURSUANT TO 28
                                   9                                                        U.S.C. § 1782
                                  10                                                        Re: Dkt. No. 1
                                  11

                                  12
Northern District of California




                                               Petitioner Mahmoud Vahabzadeh filed an ex parte application seeking permission to issue
 United States District Court




                                  13
                                       subpoenas pursuant to 28 U.S.C. § 1782 to obtain discovery for use in foreign proceedings.
                                  14
                                       [Docket No. 1.] Having considered the papers and the relevant legal authority, the court grants the
                                  15
                                       application in part.
                                  16
                                       I.      BACKGROUND
                                  17
                                               Petitioner Mahmoud Vahabzadeh filed this application seeking discovery in aid of foreign
                                  18
                                       proceedings regarding the distribution of his late mother’s estate in France. Bibi Batoul Ghoraichi
                                  19
                                       was an Iranian citizen who died in Paris, France in 2014. [Docket No. 1-2 (Weissberg Decl., July
                                  20
                                       9, 2020) ¶¶ 4, 8.] Ghoraichi was survived by Petitioner, her youngest son; Mostafa Vahabzadeh,
                                  21
                                       her eldest son; and Sahar, Sara, and Mohammad Vahabzadeh, who are the three children of her
                                  22
                                       late son, Reza Vahabzadeh. Id. at ¶ 8.1 Before her death, Ghoraichi executed two wills in which
                                  23
                                       she bequeathed her entire estate in France to Petitioner. Id. at ¶¶ 5, 6, 8, Ex. A. Ghoraichi’s estate
                                  24
                                       consists of “movable assets and immovable property located in both France and Iran.” In October
                                  25
                                       2014, ownership of Ghoraichi’s apartment in Paris transferred to Petitioner. Weissberg Decl. ¶¶ 9,
                                  26
                                  27

                                  28
                                       1
                                        Because the key individuals share the same surname, the court refers to Ghoraichi’s children and
                                       grandchildren by their first names for clarity and concision.
                                             Case 4:20-mc-80116-DMR Document 3 Filed 08/28/20 Page 2 of 5




                                   1   11.

                                   2           In 2017, Sahar, Sara, and Mohammad filed a lawsuit in Paris Civil Court against Petitioner

                                   3   and Mostafa claiming a share of Ghoraichi’s French estate. Mostafa subsequently filed a legal

                                   4   brief in that action claiming his own share of the estate. Id. at ¶¶ 15, 16, Exs. D, E. Petitioner,

                                   5   who is the defendant in the lawsuit, disputes their claims. According to Petitioner, although

                                   6   Mostafa, Sahar, Sara, and Mohammad have “den[ied] constantly that they have received anything”

                                   7   from the estate, he has evidence of “deeds of donations” of an apartment, farm, and land in Iran to

                                   8   Mostafa and his nieces and nephew, which he contends contradicts their claims. Weissberg Decl.

                                   9   ¶ 18, Ex. F.

                                  10           On January 29, 2019, the Tribunal de Grand Instance de Paris ruled that the claims by

                                  11   Mostafa, Sahar, Sara, and Mohammad for assets of Ghoraichi’s French estate “were admissible,

                                  12   without taking in account any assets they received in Iran from” Ghoraichi. Weissberg Decl. ¶ 19,
Northern District of California
 United States District Court




                                  13   Ex. G. Petitioner filed an appeal of the January 29, 2019 judgment and the appeal remains

                                  14   pending. Weissberg Decl. ¶ 20, Ex. H. According to Petitioner, Mostafa, Sahar, Sara, and

                                  15   Mohammad “are concealing the assets they have received in Iran . . . [and] are attempting to get an

                                  16   illegitimate share of [Petitioner’s] bequeath.” Weissberg Decl. ¶ 21.

                                  17           Petitioner now seeks leave to serve two subpoenas on Mostafa, who lives in San Ramon,

                                  18   California, seeking information regarding Ghoraichi’s estate and assets in Iran and worldwide.

                                  19   Petitioner’s proposed subpoena for documents contains 17 requests for production of documents

                                  20   (“RFPs”). Mot. Ex. 1. He also seeks leave to serve a subpoena to depose Mostafa if necessary

                                  21   after production of the requested documents. Mot. Ex. 2.

                                  22   II.     LEGAL STANDARD
                                  23           Petitioner seeks discovery pursuant to 28 U.S.C. § 1782, which states as follows:

                                  24                  The district court of the district in which a person resides or is found
                                                      may order him to give his testimony or statement or to produce a
                                  25                  document or other thing for use in a proceeding in a foreign or
                                                      international tribunal, including criminal investigations conducted
                                  26                  before formal accusation. The order may be made . . . upon the
                                                      application of any interested person and may direct that the testimony
                                  27                  or statement be given, or the document or other thing be produced,
                                                      before a person appointed by the court . . . . To the extent that the
                                  28                  order does not prescribe otherwise, the testimony or statement shall

                                                                                          2
                                              Case 4:20-mc-80116-DMR Document 3 Filed 08/28/20 Page 3 of 5



                                                       be taken, and the document or other thing produced, in accordance
                                   1                   with the Federal Rules of Civil Procedure.
                                   2   28 U.S.C. § 1782(a). The purpose of section 1782 is “to provide federal-court assistance in the

                                   3   gathering of evidence for use in a foreign tribunal.” Intel Corp. v. Advanced Micro Devices, Inc.,

                                   4   542 U.S. 241, 247 (2004); see also Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84

                                   5   (2d Cir. 2004) (noting that section 1782 has the “twin aims” of “providing efficient means of

                                   6   assistance to participants in international litigation in our federal courts and encouraging foreign

                                   7   countries by example to provide similar means of assistance to our courts” (citation and quotations

                                   8   omitted)).

                                   9            A district court is authorized to grant a section 1782 application where (1) the person from

                                  10   whom the discovery is sought resides or is found in the district of the district court to which the

                                  11   application is made, (2) the discovery is for use in a proceeding before a “foreign or international

                                  12   tribunal,” and (3) the application is made by the foreign or international tribunal or “any interested
Northern District of California
 United States District Court




                                  13   person.” 28 U.S.C. § 1782(a); see also Intel, 542 U.S. at 246-47; In re Republic of Ecuador, No.

                                  14   C-10-80255-CRB (EMC), 2010 WL 3702427, *2 (N.D. Cal. Sept. 15, 2010).

                                  15            “However, simply because a court has the authority under § 1782 to grant an application

                                  16   does not mean that it is required to do so.” In re Republic of Ecuador, 2010 WL 3702427, at *2

                                  17   (citing Intel, 542 U.S. at 264). The Supreme Court has identified several discretionary factors that

                                  18   a court should take into consideration in ruling on a Section 1782 request: (1) whether the “person

                                  19   from whom discovery is sought is a participant in the foreign proceeding”; (2) “the nature of the

                                  20   foreign tribunal, the character of the proceedings underway abroad, and the receptivity of the

                                  21   foreign government or the court or agency abroad to U.S. federal court judicial assistance”; (3)

                                  22   whether the request “conceals an attempt to circumvent foreign proof-gathering restrictions or

                                  23   other policies of a foreign country or the United States”; and (4) whether the request is “unduly

                                  24   intrusive or burdensome.” Intel, 542 U.S. at 264-65.

                                  25   III.     DISCUSSION
                                  26            A.     Authority to Issue Subpoena
                                  27            The court has reviewed Petitioner’s application and determines that the statutory

                                  28   requirements of section 1782 have been satisfied. First, Mostafa Vahabzadeh resides in San
                                                                                          3
                                          Case 4:20-mc-80116-DMR Document 3 Filed 08/28/20 Page 4 of 5




                                   1   Ramon, California, which is in this district. Second, the requested discovery is for use in

                                   2   proceedings pending in a French civil court, which is a foreign tribunal. Finally, Petitioner

                                   3   qualifies as an “interested person” because he is a defendant and appellant in the French action,

                                   4   which makes him a litigant and clearly an “interested person” within the meaning of section 1782.

                                   5   Intel, 542 U.S. at 256.

                                   6          B.      Discretionary Factors
                                   7          Having concluded that it has the authority to issue the subpoenas, the court turns to

                                   8   whether the four discretionary factors identified by the Supreme Court weigh in favor of or against

                                   9   issuance of the subpoenas.

                                  10          With respect to the first discretionary factor, the Supreme Court has noted that “when the

                                  11   person from whom discovery is sought is a participant in the foreign proceeding . . . , the need for

                                  12   § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a
Northern District of California
 United States District Court




                                  13   nonparticipant in the matter arising abroad. A foreign tribunal has jurisdiction over those

                                  14   appearing before it, and can itself order them to produce evidence. In contrast, nonparticipants in

                                  15   the foreign proceeding may be outside the foreign tribunal’s jurisdictional reach; hence, their

                                  16   evidence, available in the United States, may be unobtainable absent § 1782(a) aid.” Intel, 542

                                  17   U.S. at 264 (internal quotations and citations omitted). Here, Mostafa is a party to the French

                                  18   proceedings. However, according to Petitioner’s counsel, the documents Petitioner seeks to obtain

                                  19   from Mostafa in California are outside the reach of the French court’s jurisdiction. Weissberg

                                  20   Decl. ¶ 30. Thus, the first factor weighs in Petitioner’s favor.

                                  21          The second factor examines the nature and receptivity of the foreign tribunal. Petitioner

                                  22   presents the declaration of an attorney who practices in France who states that the documents

                                  23   requested by the subpoena are relevant to the issues on appeal and that they can be presented to the

                                  24   court in the appeal. He also states that in 2016, the Civil Court of Paris “expressly recognized a

                                  25   party’s right to introduce evidence collected in proper and competent discovery proceedings in the

                                  26   United States . . .” Id. at ¶ 27. Further, according to Petitioner’s attorney, appellate proceedings in

                                  27   France are not limited to reviewing the trial court’s record; “it is possible to present new facts and

                                  28   make new factual arguments” in those proceedings. Id. at ¶ 28. Therefore, this factor weighs in
                                                                                          4
                                             Case 4:20-mc-80116-DMR Document 3 Filed 08/28/20 Page 5 of 5




                                   1   Mahmoud’s favor.

                                   2           The fourth factor examines whether the requested discovery is “unduly intrusive or

                                   3   burdensome.” Intel, 542 U.S. at 265. “Requests are unduly intrusive and burdensome where they

                                   4   are not narrowly tailored, request confidential information and appear to be a broad ‘fishing

                                   5   expedition’ for irrelevant information.” In re Ex Parte Application of Qualcomm Inc., 162 F.

                                   6   Supp. 3d 1029, 1043 (N.D. Cal. 2016). On their face, the RFPs do not appear to be unduly

                                   7   burdensome or untailored. Petitioner’s RFPs seek information regarding Ghoraichi’s assets,

                                   8   transfers of Ghoraichi’s assets to any relatives before her death, and Mostafa’s inheritance of any

                                   9   shares of Ghoraichi’s estate and the estate of his brother, Reza. However, Petitioner did not

                                  10   submit a list of topics for examination in the proposed deposition subpoena, and the court is

                                  11   therefore unable to assess whether the requested deposition is “unduly intrusive and burdensome.”

                                  12   Accordingly, the request to serve a deposition subpoena is denied without prejudice.
Northern District of California
 United States District Court




                                  13           These findings do not preclude Mostafa Vahabzadeh from contesting the subpoena for

                                  14   documents. The Ninth Circuit has held that applications for subpoenas pursuant to section 1782

                                  15   may be filed ex parte because “[t]he witnesses can . . . raise[ ] objections and exercise[ ] their due

                                  16   process rights by motions to quash the subpoenas.” In re Letters Rogatory from Tokyo Dist., 539

                                  17   F.2d 1216, 1219 (9th Cir. 1976). Mostafa Vahabzadeh shall therefore have 30 calendar days after

                                  18   the service of the document subpoena to contest it. The return date on the subpoena must be set at

                                  19   least 30 days after service.

                                  20   IV.     CONCLUSION
                                  21           For the foregoing reasons, Petitioner’s application is granted in part. Petitioner may serve

                                  22   the subpoena attached as Exhibit 1 to the application. Petitioner’s request for leave to serve the

                                  23   deposition subpoena attached as Exhibit 2 to the application is denied without prejudice.

                                  24           IT IS SO ORDERED.                                                       S DISTRICT
                                                                                                                    ATE           C
                                                                                                                   T
                                                                                                                                         O




                                  25   Dated: August 28, 2020
                                                                                                              S




                                                                                                                                          U
                                                                                                             ED




                                                                                                                                           RT




                                                                                                                           ER          ED
                                                                                                                     O ORD
                                                                                                         UNIT




                                  26                                                      ______________________________________
                                                                                                             IT IS S
                                                                                                        Donna M. Ryu
                                                                                                                                                 R NIA




                                  27                                                            United States Magistrate JudgeRyu
                                                                                                                                 .
                                                                                                                           onna M
                                                                                                         NO




                                                                                                                   Judge D
                                                                                                                                                 FO




                                  28
                                                                                                          RT




                                                                                                                                             LI




                                                                                                                  ER
                                                                                                             H




                                                                                                                                         A




                                                                                          5                                                  C
                                                                                                                       N                 F
                                                                                                                           D IS T IC T O
                                                                                                                                 R
